Memorandum: Special Term properly denied plaintiff’s motion for a declaratory judgment. The court lacked jurisdiction to grant declaratory relief because there was no underlying action or special proceeding (see, 3 Weinstein-Korn-Miller, NY Civ Prac ¶ 3001.12; see also, CPLR 3001). The record does not reflect that either a summons, notice of petition or order to show cause commencing an action or special proceeding was served upon the defendant (see, CPLR 304). (Appeal from order of Supreme Court, Monroe County, Boehm, J. — declaratory judgment.) Present— Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.